--------------------------------------------------------------------------------

EXHIBIT 10.19




SUMMARY OF COMPENSATION ARRANGEMENTS WITH NON-EMPLOYEE DIRECTORS




The following summarizes the current compensation and benefits received by the
Company’s non-employee directors as of January 1, 2013.  This document is
intended to be a summary of existing oral, at will arrangements, and in no way
is intended to provide any additional rights to any non-employee
director.  Compensation of non-employee directors may be adjusted from time to
time.


Retainer


Non-employee directors each receive an annual retainer fee of $26,000.  The
Chairman of the Audit Committee receives an annual retainer of $20,000, the
Chairman of the Compensation Committee receives an annual retainer of $10,000
and the Chairman of each of the Corporate Governance/Nominating Committee and
Diversity Committee receives an annual retainer of $6,000.  A director that
chairs more than one committee receives a retainer with respect to each
Committee he chairs.  All of the retainers are paid on a quarterly basis.


Meeting Fees


 
Per meeting fees for non-employee directors are as follows:

 
–
For meetings of the Board of Directors, $2,500, and for meetings of the
Compensation Committee, Corporate Governance/Nominating Committee and Diversity
Committee, $1,500.



–
For meetings of the Audit Committee either in person or over the telephone,
$2,500.  In addition, the Chairman receives an additional $2,500 for preparing
to conduct each quarterly Board and Board Committee meeting.



 
Equity Compensation

 
               Under the terms of the Company’s 2004 Stock Incentive Plan,
directors are eligible to receive stock options, stock awards, and other types
of equity-based compensation awards.  However, the Company does not make any
such awards to non-employee directors under its current compensation practices.
 
               All non-employee directors are entitled to reimbursement of
expenses for all services as a director, including committee participation or
special assignments.




